[bandwidthkeybanknoteanda001.jpg]
ASSIGNMENT AND ACCEPTANCE AGREEMENT This Assignment and Acceptance Agreement
(this “Assignment Agreement”) between KEYBANK NATIONAL ASSOCIATION (the
“Assignor”) and PACIFIC WESTERN BANK (as the successor to Square 1 Bank) (the
“Assignee”) is dated as of June 4, 2019. The parties hereto agree as follows: 1.
Preliminary Statement. Assignor is a party to a Credit and Security Agreement
dated November 4, 2016, as amended and restated as of March 1, 2019 (as the same
may from time to time be amended, restated or otherwise modified, the “Credit
Agreement”), among Bandwidth Inc., a Delaware corporation (the “Borrower”), the
lenders party thereto (together with their respective successors and assigns,
collectively, the “Lenders” and, individually, each a “Lender”), and KEYBANK
NATIONAL ASSOCIATION, as the administrative agent for the Lenders (the
“Administrative Agent”). Capitalized terms used herein and not otherwise defined
herein shall have the meanings attributed to them in the Credit Agreement. 2.
Assignment and Assumption. Assignor hereby sells and assigns to Assignee, and
Assignee hereby purchases and assumes from Assignor, an interest in and to
Assignor’s rights and obligations under the Credit Agreement, effective as of
the Assignment Effective Date (as hereinafter defined), equal to the percentage
interest specified on Annex 1 hereto (hereinafter, the “Assigned Percentage”) of
Assignor’s right, title and interest in and to (a) the Commitment, (b) any Loan
made by Assignor that is outstanding on the Assignment Effective Date, (c)
Assignor’s interest in any Letter of Credit outstanding on the Assignment
Effective Date, (d) any Note delivered to Assignor pursuant to the Credit
Agreement, (e) the Credit Agreement and the other Related Writings, and (f) to
the extent permitted by applicable law, all suits, claims, causes of action and
any other right of the Assignor (as a Lender) against any Person, whether known
or unknown, arising under or with respect to the Credit Agreement, any other
Related Writings, any other documents or instruments delivered pursuant thereto
or the credit transactions governed thereby or otherwise based on or related to
any of the foregoing, including, but not limited to, contract claims, statutory
claims, tort claims, malpractice claims and all other claims at law or in equity
with respect to the rights and obligations sold and assigned pursuant to this
Section 2 (the rights and obligations sold and assigned pursuant to clauses (a)
through (f) above, collectively, the "Assigned Interest"). After giving effect
to such sale and assignment and on and after the Assignment Effective Date,
Assignee shall be deemed to have one or more Applicable Commitment Percentages
under the Credit Agreement equal to the Applicable Commitment Percentages set
forth in subparts II.A and II.B on Annex 1 hereto and an Assigned Amount as set
forth on subparts I.A and I.B of Annex 1 hereto (hereinafter, the “Assigned
Amount”). 3. Assignment Effective Date. The Assignment Effective Date (the
“Assignment Effective Date”) shall be June 4, 2019 (or such other date agreed to
by the Administrative Agent). On or prior to the Assignment Effective Date,
Assignor shall satisfy the following conditions: (a) receipt by the
Administrative Agent of this Assignment Agreement, including Annex 1 hereto,
properly executed by Assignor and Assignee and accepted and consented to by



--------------------------------------------------------------------------------



 
[bandwidthkeybanknoteanda002.jpg]
the Administrative Agent and, if necessary pursuant to the provisions of Section
11.10(b) of the Credit Agreement, by the Borrower; (b) receipt by Assignee of a
Revolving Credit Note executed and delivered by Borrower in the amount of Ten
Million Dollars ($10,000,000); (c) receipt by the Administrative Agent from
Assignee of an administrative questionnaire, or other similar document, which
shall include (i) the address for notices under the Credit Agreement, (ii) the
address of its Lending Office, (iii) wire transfer instructions for delivery of
funds by the Administrative Agent, and (iv) such other information as the
Administrative Agent shall request; and (d) receipt by the Administrative Agent
from Assignor or Assignee of any other information required pursuant to Section
11.10 of the Credit Agreement or otherwise necessary to complete the transaction
contemplated hereby. 4. Payment Obligations. In consideration for the sale and
assignment of Loans hereunder, Assignee shall pay to Assignor, on the Assignment
Effective Date, the amount agreed to by Assignee and Assignor. Any interest,
fees and other payments accrued prior to the Assignment Effective Date with
respect to the Assigned Amount shall be for the account of Assignor. Any
interest, fees and other payments accrued on and after the Assignment Effective
Date with respect to the Assigned Amount shall be for the account of Assignee.
Each of Assignor and Assignee agrees that it will hold in trust for the other
party any interest, fees or other amounts which it may receive to which the
other party is entitled pursuant to the preceding sentence and to pay the other
party any such amounts which it may receive promptly upon receipt thereof. 5.
Credit Determination; Limitations on Assignor’s Liability. Assignee represents
and warrants to Assignor, the Borrower, the Administrative Agent and the Lenders
(a) that it is capable of making and has made and shall continue to make its own
credit determinations and analysis based upon such information as Assignee
deemed sufficient to enter into the transaction contemplated hereby and not
based on any statements or representations by Assignor; (b) Assignee confirms
that it meets the requirements to be an assignee as set forth in Section 11.10
of the Credit Agreement; (c) Assignee confirms that it is able to fund the Loans
and the Letters of Credit as required by the Credit Agreement; (d) Assignee
agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement and the other Related
Writings are required to be performed by it as a Lender thereunder; and (e)
Assignee represents that it has reviewed each of the Loan Documents and by its
signature to this Assignment Agreement, agrees to be bound by and subject to the
terms and conditions of the Loan Documents as if it were an original party
thereto. It is understood and agreed that the assignment and assumption
hereunder are made without recourse to Assignor and that Assignor makes no
representation or warranty of any kind to Assignee other than (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is not a Defaulting Lender; and shall not be 2



--------------------------------------------------------------------------------



 
[bandwidthkeybanknoteanda003.jpg]
responsible for (i) the due execution, legality, validity, enforceability,
genuineness, sufficiency or collectability of the Credit Agreement or any other
Related Writings, (ii) any representation, warranty or statement made in or in
connection with the Credit Agreement or any of the other Related Writings, (iii)
the financial condition or creditworthiness of the Borrower or any Guarantor of
Payment, (iv) the performance of or compliance with any of the terms or
provisions of the Credit Agreement or any of the other Related Writings, (v) the
inspection of any of the property, books or records of the Borrower, or (vi) the
validity, enforceability, perfection, priority, condition, value or sufficiency
of any collateral securing or purporting to secure the Loans or Letters of
Credit. Assignee appoints the Administrative Agent to take such action as agent
on its behalf and to exercise such powers under the Credit Agreement as are
delegated to the Administrative Agent by the terms thereof. 6. [RESERVED]. 7.
Subsequent Assignments. After the Assignment Effective Date, Assignee shall have
the right, pursuant to Section 11.10 of the Credit Agreement, to assign the
rights which are assigned to Assignee hereunder, provided that (a) any such
subsequent assignment does not violate any of the terms and conditions of the
Credit Agreement, any of the other Related Writings, or any law, rule,
regulation, order, writ, judgment, injunction or decree and that any consent
required under the terms of the Credit Agreement or any of the other Related
Writings has been obtained, (b) the assignee under such assignment from Assignee
shall agree to assume all of Assignee’s obligations hereunder in a manner
satisfactory to Assignor, and (c) Assignee is not thereby released from any of
its obligations to Assignor hereunder. 8. Reductions of Aggregate Amount of
Commitments. If any reduction in the Total Commitment Amount occurs between the
date of this Assignment Agreement and the Assignment Effective Date, the
percentage of the Total Commitment Amount assigned to Assignee shall remain the
percentage specified in Section 1 hereof and the dollar amount of the Commitment
of Assignee shall be recalculated based on the reduced Total Commitment Amount.
9. Acceptance of Administrative Agent; Notice by Assignor. This Assignment
Agreement is conditioned upon the acceptance and consent of the Administrative
Agent and, if necessary pursuant to Section 11.10 of the Credit Agreement, upon
the acceptance and consent of the Borrower; provided that the execution of this
Assignment Agreement by the Administrative Agent and, if necessary, by the
Borrower is evidence of such acceptance and consent. 10. Entire Agreement. This
Assignment Agreement embodies the entire agreement and understanding between the
parties hereto and supersedes all prior agreements and understandings between
the parties hereto relating to the subject matter hereof. 11. Governing Law.
This Assignment Agreement shall be governed by the laws of the State of New
York. 3



--------------------------------------------------------------------------------



 
[bandwidthkeybanknoteanda004.jpg]
12. Notices. Notices shall be given under this Assignment Agreement in the
manner set forth in the Credit Agreement. For the purpose hereof, the addresses
of the parties hereto (until notice of a change is delivered) shall be the
address set forth under each party’s name on the signature pages hereof. 13.
Counterparts. This Assignment Agreement may be executed in any number of
counterparts, by different parties hereto in separate counterparts and by
facsimile signature, each of which when so executed and delivered shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement. [Remainder of page intentionally left blank.] 4



--------------------------------------------------------------------------------



 
[bandwidthkeybanknoteanda005.jpg]
4th 4th June June



--------------------------------------------------------------------------------



 
[bandwidthkeybanknoteanda006.jpg]
406 Blackwell Street, Suite 240 Durham, NC 27701 Matt Long 919-314-3831
919-314-3090 4th 4th June June



--------------------------------------------------------------------------------



 
[bandwidthkeybanknoteanda007.jpg]
4th 4th June June Jeffrey A. Hoffman CFO



--------------------------------------------------------------------------------



 
[bandwidthkeybanknoteanda008.jpg]
ANNEX 1 TO ASSIGNMENT AND ACCEPTANCE AGREEMENT On and after the Assignment
Effective Date, after giving effect to all other assignments being made by
Assignor on the Assignment Effective Date, the Commitment of Assignee, and, if
this is less than an assignment of all of Assignor’s interest, Assignor, shall
be as follows: I. INTEREST BEING ASSIGNED TO ASSIGNEE A. Revolving Credit
Commitment Applicable Commitment Percentage of Revolving Credit Commitment 40.0%
Assigned Amount $10,000,000.00 B. Term Loan Commitment Applicable Commitment
Percentage of Term Loan Commitment N/A Assigned Amount N/A II. ASSIGNEE’S
COMMITMENT (as of the Assignment Effective Date) A. Revolving Credit Commitment
Applicable Commitment Percentage of Revolving Credit Commitment 40% Assigned
Amount $10,000,000.00 B. Term Loan Commitment Applicable Commitment Percentage
of Term Loan Commitment N/A Assigned Amount N/A III. ASSIGNOR’S COMMITMENT (as
of the Assignment Effective Date) A. Revolving Credit Commitment Applicable
Commitment Percentage of Revolving Credit Commitment 60.0% Remaining Commitment
Amount $15,000,000.00 B. Term Loan Commitment Applicable Commitment Percentage
of Term Loan Commitment N/A Remaining Term Loan Amount N/A A-1



--------------------------------------------------------------------------------



 